                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ETHLOKIA PLUMBER,        §
ex rel. K.W.,            §
        Plaintiffs,      §
                         §
v.                       §                                C.A. No. 4:20-cv-00672
                         §
HARRIS COUNTY DEPARTMENT §
OF EDUCATION,            §
     Defendant.          §

                                       ORDER

      Pending before the Court is Plaintiffs’ Opposed Motion for New Scheduling Order

and Substitution of Counsel and Defendant Harris County Department of Education’s

Response to Plaintiff’s Opposed Motion for New Scheduling Order and Substitution of

Counsel. The Court has considered the Motion, all responsive pleadings, and the

arguments of counsel and determines that the Motion should be denied in part.

      It is, therefore, ORDERED, that Plaintiffs’ Opposed Motion for New Scheduling

Order is DENIED. The current Scheduling Order, dated May 26, 2020, remains in effect.


      Signed this _________ day of _____________________________, 2021.


                                               _______________________________
                                               JUDGE PRESIDING




                                           1
